DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive.
In re page 4, Applicant argues that it is it is improper to combine references when the references teach away from their combination. Applicant notes that the combination of Haddick, Waters, and Ford would position the disclosed light sources below a wearer’s eyes and asserts that a person of ordinary skill in the art would avoid this combination based on the teachings of Waters that the illuminated eyewear should resemble the look of traditional eyeglasses without unsightly modules.
In response, the Examiner respectfully disagrees. References cannot be combined where the references teach away from their combination. MPEP § 2145(X)D(2). Courts have noted, however, that, “the nature of the teaching is highly relevant and must be weighed in substances. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In re Gurley, 27 F.3d 551, 554 31 USPQ2d 1130, 1132 (Fed Cir. 1994).
Waters is directed to illuminated eyewear (Waters: column 1, lines 33-34). Waters notes that other prior art glasses have separate and bulky lighting modules that may render them heaver and inconvenient for a user to wear (Waters: column 1, lines 61-67). Indeed, many of the disclosed arrangements of Waters are meant to provide “enhanced aesthetics” over other lighted glasses (Waters: column 3, lines 1-3). Ford is directed to safety devices including devices that provide functions such as illumination (Ford: column 1, lines 18-24 and column 2, lines 21-24). That the combined teachings of Haddick, Waters, and Ford would add bulk and weight and thus not achieve the “enhanced aesthetics” articulated by Waters alone is not enough, in the view of the Examiner, to mean that Waters teaches away from this combination. Moving the swivelly mounted light sources as to be positioned below a wearer’s eyes—even if aesthetically inferior to other arrangements—would still functionally work and would achieve the articulated motivation of better illuminating a scene viewable by a wearer. Aesthetics are often a matter of opinion and a person of ordinary skill in the art, when motived to provide better illumination of a scene, may value different aesthetic concerns than those stated in Waters. In other words, that a different arrangement of components taught by Waters might be aesthetically inferior is not sufficient to render the proposed arrangements patentable.
In re pages 4-5, Applicant argues that the proposed combination changes the principle of operation articulated in Waters because all the lighting components would no longer be included in the temple arm members. As noted in Waters, placement of light sources, batteries, and electrical connections in the temple arm members avoids unsatisfactory performance issues (Waters: column 3, lines 41-44).
In response, the Examiner respectfully disagrees. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). In Ratti, the primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the “suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.” 
Unlike the case in Ratti, the proposed combination of Haddick, Waters, and Ford would not require a substantial reconstruction and redesign of the disclosed elements. Here the basic principle of operation is that electric components—batteries, light sources, and electrical connections—can be used to provide illumination associated with eyewear. The modifications suggested by the combination of Haddick, Waters, and Ford do not change this basic principle. Indeed, the teachings of all the references rely—either explicitly or implicitly—on the use of batteries, light sources, and electrical connections to achieve the disclosed functions. It would be well within the capabilities of one with ordinary skill in the art to arrange the elements as proposed and still achieve satisfactory performance.
In re page 6, Applicant argues that there is not a clear articulation of the reasons why the claimed invention would have been obvious. In particular, Applicant asserts that the Office Action fails to clearly articulate what mechanical means would be used to position and secure the light sources below the wearer’s eyes.
In response, the Examiner respectfully disagrees. In considering a reference, it is proposer to take into account not only the specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Haddick, Waters, and Ford all disclose various means for securing light sources (e.g., see Haddick: Figs. 1, 8-10; Waters: Figs. 1-2; Ford: Figs. 1 and 3). One of ordinary skill in the art would be able to use the disclosures of the cited references along with reasonable inferences therefrom to secure the light sources below a wearer’s eyes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US 10,539,787, already of record, referred to herein as “Haddick’) in view of Waters (US 8,235,524, already of record, referred to herein as “Waters”) and further in view of Ford et al. (US 5,003,973, already of record, referred to herein as “Ford”).

Regarding claim 1, Haddick discloses: A monitoring system, comprising:
a wearable headset (Haddick: Fig. 1, disclosing a wearable headset) with one or more Light sources (Haddick: Fig. 1, column 7, lines 21-26, element 108, disclosing a projector to project images on to a lens of the headset)... oriented to project light in a direction of the wearer’s view when the headset is worn on the wearer’s head (Haddick: column 6, lines 55-59, disclosing that mages may be projected on eyepiece lenses—e.g., in the direction of a wearer’s view—to enable the wearer to view the surrounding environment as well as the displayed image), a camera to capture video data from a scene attended by the wearer (Haddick: column 30, lines 37-40, disclosing a forward facing camera that images what the wearer is looking at), and a telemetry unit to transmit said video data to a remote monitoring station (Haddick: column 30, lines 40-49, disclosing that output of the camera may be sent to a remote location for viewing); and
the remote monitoring station having one or more receiving and presentation stations configured to receive and display the video data from the medic-worn headset (Haddick: column 115, lines 15-17, disclosing that the video may be streamed to a remote display).
Haddick does not explicitly disclose with light sources swivelly mounted so as to be positionable below a wearer’s eyes near the wearer’s zygomatic bones.
However, Waters discloses light sources swivelly mounted so as to be positionable... near the wearer’s zygomatic bones (Waters: Figs. 1 and 5, column 13, lines 6-23, disclosing lights mounted toward a wearer’s cheek bones that can be canted downward at different angles—e.g. swiveled).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the swivelly mounted lights of Waters in the monitoring system of Haddick.
One would have been motivated to modify Haddick in this manner in order to better illuminate an area proximate to a wearer to enable the wearer to perform a task (Waters: column 1, lines 38-47).
Haddick and Waters do not disclose lights positioned below a wearer's eyes.
However, Ford discloses lights positioned below a wearer’s eyes (Ford: Figs. 1 and 2, element 18, column 3, lines 64-68 and column 4, lines 1-2, disclosing a wearable helmet with light sources positioned near the cheek bone of a wearer and below the wearer’s eyes).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the light positioning of Ford in the monitoring system of Haddick and Waters.
One would have been motivated to modify Haddick and Waters in this manner in order to better illuminate a scene viewable by the wearer (Ford: column 1, lines 18-42).

Regarding claim 2, Haddick, Waters and Ford disclose: The monitoring system of claim 1, wherein the one or more light sources of the headset comprise light emitting diodes (LEDs) (Haddick: Fig. 2, column 8, lines 12-16, disclosing LED light sources for the projector; Waters: column 4, lines 17-26, disclosing use of LED light sources to illuminate area proximate to wearer).
The motivation for combining Haddick, Waters and Ford has been discussed in connection with claim 1, above.

Regarding claim 3, Haddick, Waters and Ford disclose: The monitoring system of claim 2, wherein the camera is mounted in a panel together with one or more of the LEDs (Haddick: Fig. 37, elements 2130 and 2114, column 24, lines 4563, disclosing a camera mounted in the same panel that the projector 1s mounted).

Regarding claim 4, Haddick, Waters and Ford disclose: The monitoring system of claim 2, wherein the headset further includes a microphone and an earpiece (Haddick: Fig. 1, element 120, disclosing an earpiece; column 24, lines 45-47, disclosing a microphone).

Regarding claim 5, Haddick, Waters and Ford disclose: The trauma scene monitoring system of claim 2, wherein the headset further includes a display mounted to be positionable in front of the wearer’s eye (Haddick: column 19, lines 11-15 and column 20, lines 1-7, disclosing a display positioned in front of the wearer’s eyes; column 154, lines 28-30, disclosing use of the eyepiece in responding to medical situations).

Regarding claim 6, Haddick, Waters and Ford disclose: A method, comprising:
illuminating a scene using one or more light sources of head-mounted illumination device worn on a person attending the scene (Waters: Fig. 1, column 7, lines 54-65, disclosing a headset with light sources to illuminate a scene associated with a wearer), the one or more light sources swivelly mounted on the head-mounted illumination device to be positionable below the person’s eyes near the person’s zygomatic bones (Waters: Figs. 1 and 5, column 13, lines 6-23, disclosing lights mounted toward a wearer’s cheek bones that can be canted downward at different angles; Ford: Figs. 1 and 2, element 18, column 3, lines 64-68 and column 4, lines 1-2, disclosing a wearable helmet with light sources positioned near the cheek bone of a wearer and below the wearer’s eyes) and oriented to project light in a direction such that the scene is illuminated from a perspective and direction of the person’s view of the scene (Waters: column 10, lines 64-67 and column 11, lines 1-14, disclosing that the light sources are oriented to projection codes of light in the forward direction of a wearer onto a scene);
transmitting from a telemetry unit of the head-mounted illumination device video data captured by a camera mounted on the head-mounted illumination device (Haddick: column 24, lines 45-47, disclosing that the front portion of the frame may be used to mount a camera; column 30, lines 40-49, disclosing that output of the camera may be sent to a remote location for viewing), the transmitted video data associated with a unique identifier of the head-mounted illumination device (Haddick: column 43, lines 51-67 and column 44, lines 1-2, disclosing use of various data transmission standards involving unique identifiers); and
receiving and displaying at a remote monitoring station having one or more receiving and presentation stations the video data from the head-mounted illumination device (Haddick: column 115, lines 15-17, disclosing that the video may be streamed to a remote display).
The motivation for combining Haddick, Waters and Ford has been discussed in connection with claim 1, above.

Regarding claim 7, Haddick, Waters and Ford disclose: The method of claim 6, further comprising transmitting information from the remote monitoring station to the headset and presenting the information on a screen of the headset for view by the person attending the scene (Haddick: column 130, lines 6-42, disclosing the receipt of events and/or data feeds for display on the headset for view by the wearer).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484